Opinion by
Hoffman, J.,
The only question in this appeal is whether appellant’s rights were denied under the Act of June 28, 1957, P. L. 428, §1, 19 P.S. §881, which provides that a person in prison and untried “. . . shall be brought to trial within one hundred eighty (180) days after he shall have caused to be delivered to the District Attorney of the County in which the indictment is pending and the appropriate court written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment. . . .”
Appellant contends that in August of 1965 he made such a request of a Clerk of the Court of Common Pleas of Philadelphia County. We need not consider whether such a request would satisfy the above statutory requirements. The record reflects that appellant was cohvicted upon his plea of guilty on October 14, 1965, two months after his request. Consequently, there is no merit to appellant’s contention that he was not tried within the 180 day time limit set by statute..
Order affirmed.